Citation Nr: 1437919	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-29 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to May 1984, from October 2001 to June 2002, from November 2002 to February 2003, from April to October 2005, and from October 2010 to January 2011.  He also had active duty for training from January to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey.  This matter was remanded for further development in August 2011, February 2013, and September 2013.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in January 2011.  A transcript of the hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has a currently-diagnosed respiratory disorder, to include restrictive lung disease and asthma.

2.  The Veteran was exposed to sand storms and other environmental conditions while in Iraq.

3.  The Veteran's respiratory disorders are not etiologically related to service.  



CONCLUSION OF LAW

A respiratory disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). 

The Veteran's respiratory disorders, to include restrictive lung disease and asthma, are not a chronic conditions listed under 38 C.F.R. § 3.303(b); as such, 38 C.F.R. 
§ 3.303(b) is not applicable.  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran contends that his current respiratory disorders are related to service.  Specifically, in a November 2013 VA pulmonary consult note, he stated that his respiratory disorders were associated with sand storms and environmental conditions, including burn pits while in Iraq in 2005.  He has specifically denied exposure to radiation.

The Veteran has currently-diagnosed moderate restrictive lung disorder.  As noted in the November 2013 VA pulmonary consult note, pulmonary function tests (PFT) showed moderate restrictive lung disease.  The VA physician also noted that asthma was suspected on the basis of the abnormal PFT results.

The Board finds that the Veteran was exposed to sand storms and other environmental conditions while stationed in Iraq.  In a March 2005 post-deployment health care provider review, it was noted that he had experienced chest pains; however, a stress test was conducted and, upon further evaluation, he was cleared and found to have no lesions.  It was noted that the chest pains had "resolved."  

In a May 2005 post-deployment health assessment, the Veteran reported exposure to DEET insect repellent, pesticides, smoke from oil and fire, tent heater smoke, JP8 and other fuels, solvents, paints, industrial pollutants, sand, and dust.  In the same post-deployment health assessment, he reported that his health had worsened during his deployment and noted symptoms of chronic cough and difficulty breathing during deployment.

The Veteran was afforded a VA examination in March 2013 to assist in determining whether any currently-diagnosed respiratory disorder was related to service.  The March 2013 VA examiner interviewed the Veteran, reviewed the claims file, performed pulmonary tests, and diagnosed restrictive lung disease since 2013 and noted a history of asthma since 2006.  However, the examiner's opinion regarding the etiology of the Veteran's respiratory disorders was not clear.  

On one hand, when asked to choose the statement that most closely approximated the etiology of the claimed condition, the examiner selected, "[t]he claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  This suggests a relationship between the claimed disorder and service.  

On the other hand, the rationale for the opinion reads that, "it is less likely as not (50 percent or less probability) that this Veteran's current claimed condition was incurred in or related to military service."  In this context, the examiner explained that "it is not known what effect exposure to burn pits in Southwest Asia will have on long term respiratory health outcomes."  This suggests no relationship between the claimed disorder and service.  

The Board finds the March 2013 VA medical opinion to be of little probative value as it reached conflicting conclusions and was unclear about whether current research on exposure to burn pits made it possible to provide an etiologic opinion without result to mere speculation.

In a November 2013 VA pulmonary consult note, the doctor noted that the Veteran had been seen in the pulmonary clinic for complaints of dyspnea on exertion and chest tightening after walking a few blocks.  He also noted increased cough for about 1.5 years.  The doctor noted that although the Veteran was exposed to sand storms and burn pits in service, medical literature was unclear as to whether exposure to these conditions increased the risk of lung disease.  As such, the doctor opined that it could not be said that the Veteran's currently diagnosed respiratory symptoms were at least as likely as not related to service. 

Pursuant to the Board's September 2013 remand, and in order to clarify the etiology of the Veteran's respiratory disorders, another medical opinion was obtained in April 2014.  The examiner noted that the Veteran's claims file was reviewed.  The examiner then opined that it was less likely as not that any currently-diagnosed respiratory disorders were related to service and it was less likely than not that the Veteran's complaints of dyspnea on exertion, chest tightness after walking, increased cough which developed after separation from service, and moderate restrictive lung disorder were related to service.  

In support of these opinions, the examiner stated that the Veteran was not diagnosed to have bronchial asthma and was not treated with any bronchodilator medication or hospitalized for any acute respiratory illness, including asthma, while in service.  He was also not documented to have any wheezing or evidence of bronchial spasm on several physical evaluations in service and he was found to be qualified for service in the military.  

The examiner noted that a March 2003 report of medical history showed that the Veteran stated "I am in good health, on no medications" and the clinical evaluation was normal.  The latest CT scan of the chest in November 2013 showed no infiltrates, mass, emphysema or interstitial lung disease.  The examiner stated that no disease related to environmental exposure like pneumoconiosis, due to exposure to sand storms and burn-pits was noted.  According to the examiner, the most likely cause of the Veteran's moderate restrictive lung disorder was his progressive weight gain and obesity.

The Board finds the April 2104 VA medical opinion to be highly probative as to whether the Veteran's respiratory disorders are related to service.  The examiner reviewed and discussed the pertinent evidence of record and provided an opinion supported by a clear rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file).  

The Board has also reviewed the other evidence of record, to include VA treatment records from the East Orange VA Medical Center; however, these records do not show a relationship between a current respiratory disorder and service.

The Board has also considered the Veteran's statements which purport to relate his respiratory disorders to service.  Although the Board finds that he is competent to relate some symptoms that may be associated with a respiratory disorder, such as trouble breathing and chest tightening, he does not have requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of moderate restrictive lung disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Restrictive lung disorder is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and may manifest symptomatology that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's restrictive lung disorder is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  Accordingly, the Board finds that the April 2014 VA medical opinion is the most probative evidence regarding the etiology of the Veteran's respiratory disorders.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a respiratory disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has met its duty to notify and assist the Veteran in this case.  In a May 2007 letter, VA informed him of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which he was responsible.  The March 2007 letter also provided him with notice of the type of evidence necessary to establish a disability rating and effective date.

Further, VA has made all necessary efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and written assertions from the Veteran. 

The Veteran was also afforded VA examinations in March 2013 and April 2014. For the reasons discussed in detail above, the Board finds that the April 2014 VA examination obtained in this case is adequate as the examiner reviewed and discussed the evidence of record and provided an opinion supported by a clear rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met. 

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran.  Significantly, he has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; therefore, no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


